Appeal from order, Supreme Court, New York County (Louise Gruner Gans, J.), entered July 23, 1999, which, upon plaintiffs default, granted the motion of defendants F.J. Wilkes & Company and Steven Marshall to dismiss the complaint as against them as time-barred and for lack of privity, unanimously dismissed, without costs.
The purportedly appealed order, entered upon plaintiffs default in responding to defendants-respondents’ motion to dismiss the complaint, is nonappealable (CPLR 5511; Batra v State Farm Fire & Cas. Co., 205 AD2d 480). In any event, were the order appealable, we would find that the complaint was properly dismissed as time-barred because plaintiff’s action was commenced more than six years after defendants-respondents insurance brokers provided plaintiff with a certificate of insurance naming it as an additional insured (see, Santiago v 1370 Broadway Assocs., 264 AD2d 624), and also because there was no privity between plaintiff general contractor and defendants-respondents, the insurance broker and agent for the subcontractor (St. George v Barney Corp., 270 AD2d 171). Concur — Sullivan, P. J., Tom, Ellerin, Rubin and Andrias, JJ.